Citation Nr: 0725449	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-24 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date prior to July 27, 
1977, for the award of service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


FINDINGS OF FACT

1.  On July 27, 1977, the veteran filed a claim seeking 
service connection for a right knee disorder.  

2.  In November 1978, the RO issued a rating decision which 
denied service connection for a right knee disorder.  The 
veteran filed an appeal thereof, and in February 1980, the 
Board denied service connection for a right knee disorder.  

3.  In January 1989, and again in June 1990, the RO issued 
rating decisions which found that that the veteran had not 
submitted new and material evidence to reopen his claim 
seeking service connection for a right knee disorder.  
Although notified of these decisions in January 1989 and in 
June 1990, respectively, the veteran did not timely file an 
appeal.

4.  On August 22, 2000, the RO received the veteran's claim 
seeking to reopen his claim of entitlement to service 
connection for a right knee disorder.

5.  In October 2000, the RO issued a rating decision which 
granted service connection for a right knee disorder, 
effective from July 27, 1977.

6.  In August 2001, the veteran filed a notice of 
disagreement with the RO's October 2000 decision, and in 
November 2001, the RO issued a statement of the case.  The 
veteran did not perfect his appeal of the RO's October 2000 
decision.


CONCLUSION OF LAW

There is no legal entitlement to an effective date prior to 
July 27, 1977, for the grant of service connection for a 
right knee disorder.  38 U.S.C.A. § 5110, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.400, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in October 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Historically, the veteran served on active duty in the Army 
from January 1954 to January 1956.  

On July 27, 1977, the veteran filed a claim for service 
connection for a right knee disorder.  On his application 
form, VA Form 21-526, he indicated that he had not previously 
filed a disability compensation or pension claim, but had 
filed to receive VA education benefits.

In November 1978, the RO issued a rating decision which 
denied service connection for a right knee disorder.  The 
veteran filed an appeal thereof, and in February 1980, the 
Board denied service connection for a right knee disorder.  

Subsequent attempts by the veteran to reopen the issue of 
entitlement to service connection for a right knee disorder 
were denied by the RO in January 1989 and in June 1990.  
Although provided notice of these decisions, the veteran did 
not perfect an appeal thereof.  

On August 22, 2000, the veteran filed his third claim to 
reopen the issue of entitlement to service connection for a 
right knee disorder.  In an October 2000 rating decision, the 
RO granted service connection for a right knee disorder, 
effective July 27, 1977, and a combined evaluation of 20 
percent was assigned for right knee instability and for 
limited motion of the right knee.  

In August 2001, the veteran filed a notice of disagreement 
with the RO's decision, seeking an effective date prior to 
July 27, 1977 for the award of service connection for his 
right knee disorder.  In November 2001, the RO issued a 
statement of the case, denying the veteran's claim for an 
earlier effective date.  Although provided notice of this 
decision, the veteran did not perfect his appeal thereof.  
Thus, the October 2000 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.1103 (2006).

On September 16, 2003, the RO received the veteran's current 
claim seeking an earlier effective date for his service-
connected right knee disorder.  In December 2003, the RO 
issued a rating decision which denied the veteran's claim.  
The veteran has appealed this decision seeking an effective 
date prior to July 27, 1977 for the award of service 
connection for a right knee disorder.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim is defined as a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2006).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  38 C.F.R. § 3.155(a) (2006).  

The effective date of the grant of benefits based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

Once a decision as to an effective date becomes final, the 
only route to an earlier effective date is through a 
successful showing of clear and unmistakable error (CUE) in 
the decision that established the disputed effective date.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the 
Court held that it was error for the Board to entertain a 
claim for an earlier effective date following a final 
decision that did not allege CUE, and indicated that the 
proper course of action was for the Board to dismiss the 
appeal.  As the Court further noted, a veteran in these 
circumstances is not without recourse as he can choose to 
make a future claim of CUE in the final decision establishing 
an effective date.  Id.

In this case, because the veteran did not timely perfect an 
appeal of the October 2000 RO rating decision assigning an 
effective date of July 27, 1977 for the veteran's service-
connected right knee disability, the October 2000 rating 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.1103.  There can be no freestanding claim to an 
earlier effective date.  Rudd, 20 Vet. App. at 300.  Further, 
neither the veteran nor his representative have specified any 
error in the RO's October 2000 decision sufficient to 
establish a claim for CUE.  Accordingly, the Board is 
required to dismiss the instant appeal.


ORDER

The claim for an earlier effective date prior to July 27, 
1977, for an award of service connection for a right knee 
disorder is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


